DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-7, 9-10, 12-14, and 20 are directed to an allowable composition. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 15-19 are directed to processes of using the allowable composition, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of groups II through VII as set forth in the Office action mailed on 5/13/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Burton A. Amernick on July 26, 2022.
The application has been amended as follows:
In claim 9, “the follicle” on line 3 has been changed to “a follicle”, and “recovering the keratinocytes positive for the K35 K85 markers” on line 8 has been changed to “recovering keratinocytes positive for K35 K85 markers”.
In claim 12, “the K85 K35 markers” on line 5-6 has been changed to “K85 K35 markers”.
In claim 13, “The micro hair follicles according to Claim 12” on line 1 has been changed to “The one or more micro hair follicles according to Claim 12”, and “the amplification” on line 2 has been changed to “amplification”.
In claim 18, “The process according to Claim 17, for identifying” on line 1 has been changed to “The process according to Claim 17 further comprises identifying”.
Claims 1-2 and 11, canceled.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The art teaches micro hair follicles. However, the art does not teach micro hair follicles in the form of a bud, wherein the bud comprises a structure in the form of keratinized fibre, matrix cells located in the hair bulb differentiate into keratinocytes positive for K85 K35 markers, and the matrix cells are obtained from hair in the anagen phase and are free from other cell types, as recited in the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN Y FAN/Primary Examiner, Art Unit 1651